Citation Nr: 1210193	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  06-28 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973, from May 1992 to September 1992, and from May 1999 to August 1999.  Also, since June 1973, he had various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) in the Coast Guard Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO denied service connection for tinnitus and for bilateral sensorineural hearing loss.  In December 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2006 and the Veteran filed a substantive appeal (via a statement from his representative in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2006.

In October 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in an April 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although no specific incident of acoustic trauma is reflected in the Veteran's available service treatment records, the Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the only competent, persuasive opinion to address the etiology of Veteran's current hearing loss indicates that such hearing loss is as likely as not related to noise exposure in service.

4.  The Veteran currently has tinnitus and the only competent, persuasive opinion to address the etiology of the Veteran's current tinnitus indicates that such tinnitus is as likely as not related to noise exposure in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of each of the claims herein decided, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.
II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  [Parenthetically, the Board notes that while the RO has obtained the Veteran's service personnel records from the Coast Guard Reserve, the specific periods of his ACDUTRA and INACDUTRA have not been verified.]

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has hearing loss and tinnitus due to noise exposure during his first period of active duty service.  Specifically, he asserts that while attached to the U.S.C.G. Lightship Relief from June 1970 to September 1972, he was exposed to a very high volume of noise that was emitted from the vessel's foghorns (FA 232/02) or equivalent sound signal apparatus.  He asserted that the foghorns ran continuously during periods of inclement weather and that he was often exposed to this level of foghorn activity for several days at a time because his job as electrician often placed him on deck for long periods of time while the foghorn was blasting.  He tried to wear hearing protection as often as possible, but was unable to sleep with the older model "Mickey Mouse" style earphones.  The Veteran stated that was also exposed to loud and continuous noise from the vessel's prime movers and air compressors as an engine-room "watchstander."

The Veteran's service treatment records from his first period of active service from June 1969 to June 1973 are, unfortunately, unavailable, as the NPRC reported that the records either do not exit, that NPRC does not have them, or that further effort to locate than would be futile.  Moreover, the RO's efforts to search for alternative records were unsuccessful.  As a result, there is no documented evidence of hearing loss or tinnitus for the first period of the Veteran's active service; in the October 2005 rating action on appeal, the RO denied these claims, in part, on that basis.  However, the Board points out that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of both claims has been undertaken with these heightened duties in mind.

The Veteran's service treatment records from the Coast Guard Reserve include the report of audiometric testing conducted in February 1986, in conjunction with an annual physical examination, which revealed the following pure tone thresholds, in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
15
LEFT
5
10
10
5
5

Audiometric testing conducted in September 1993 revealed the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
20
LEFT
10
10
15
15
25

Audiometric testing conducted in May 1996 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
0
15
LEFT
10
15
15
15
30

Audiometric testing conducted in February 2000 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
20
LEFT
10
10
10
20
35

Audiometric testing conducted in September 2003 revealed the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
-
LEFT
10
10
05
05
-

A September 2003 report of medical history reflects that the Veteran complained of a change in hearing on some frequencies.  The examiner diagnosed hearing loss and noted that the Veteran worked as an electrician with the use of hearing protection.

Audiometric testing in September 2003, in conjunction with a retention physical examination, revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
30
LEFT
35
20
25
30
50

The Veteran was diagnosed with left ear high frequency hearing loss.

In September 2004, the Veteran submitted the results of his research, which indicates that an ELG-300 foghorn produces a sound of up to 142 decibels.  An article stated that "[t]he bleat of modern fog-horns on light ships was so loud that anyone venturing without ear protectors risked pain and deafness."  The Veteran submitted a January 2002 statement of the Historian of the U.S. Coast Guard that the decibel level emitted from foghorns was 124 decibels for a safe distance of 90 feet.  The Veteran also submitted a May 2006 statement from a friend who was stationed aboard two different U.S. Coast Guard Lightships prior to the Veteran's first period of service who stated that he was also exposed to extremely loud noise from foghorns, and that he suffers from tinnitus and hearing loss.


The Veteran underwent a VA audiological evaluation in August 2005.  The report of the audiological evaluation reflects that on testing, pure tone thresholds, in decibels, were, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
30
LEFT
1
10
15
25
40

Speech discrimination scores were 94 percent in the right ear and 84 percent in the left ear.  The audiologist found that the Veteran's hearing was better than that which was recorded in September 2003.  She noted that the Veteran brought information stating that foghorns "may reach levels of up to 142 decibels, a level that may cause a ruptured ear drum in a person standing 1 meter away."  However, the audiologist stated that there was no evidence of the level at which the horn was actually sounded or the Veteran's position at that time and that in order to offer an opinion she needed to review all hearing tests during the Veteran's Coast Guard service.

The Veteran underwent a private audiology evaluation in July 2006, at which time her reported significant tinnitus and mild hearing loss during four years of service in the Coast Guard.  Reportedly, during that time, he served on a lightship for about two years during which he was exposed to very loud foghorns without any type of hearing protection.  He stated that his tinnitus began shortly after this exposure during the mid to late 1970s and continued since that time.  The Veteran indicated that he had a more recent onset of mild hearing loss.  He reported additional noise exposure after his Coast Guard service, but reported using hearing protection with minimal noise exposure.  He stated that he currently used hearing protection at work, at home mowing and using power tools, and recreationally.  The audiologist diagnosed the Veteran with a mild, high frequency sensorineural hearing loss bilaterally.  The audiologist opined that it is very possible that noise exposure from the Lightship foghorn and other diesel engine noise he was exposed to in the Coast Guard contributed significantly to the tinnitus and high frequency hearing loss.  In August 2006, the audiologist opined that it is very possible that noise exposure in the Coast Guard has caused his hearing loss and tinnitus.

In an August 2006 addendum to the August 2005 VA examination, the audiologist noted that the Veteran's active duty service treatment records were unavailable for review.  However, it was noted that reserve records clearly revealed that the Veteran's hearing was within normal limits as long as thirteen years after release from active duty and did not reach a level compensable with VA disability until April 2002.  She stated that a recent IOM study determined that hearing loss attributable to noise exposure does not progress once the noise source is discontinued.  Therefore, the audiologist opined that it is unlikely that the Veteran's current hearing loss is attributable to noise exposure in service and more likely attributable to factors encountered after his release from active duty.  The audiologist further opined that she could not identify any diagnosis of tinnitus in any of the medical records that she reviewed and that, in the absence of any hearing loss in service or diagnosis or treatment of hearing loss post-service, it is more likely that the Veteran's tinnitus is also attributable to factors encountered after his release from active duty.

In September 2006, the Veteran provided photographs of the engine room which showed the equipment that he was required to operate and maintain.  He stated that he was subjected to extremely loud and constant noise from generators, boilers, and air compressors.  He stated that he was also required to work above deck on the ship's lighting when the fog horn was in operation.

In the October 2009 remand, the Board noted that the August 2005 examiner was only asked to provide an opinion concerning whether the Veteran's bilateral hearing loss and tinnitus was related to his first period of service and was not asked about any noise exposure that he may have experienced during his extensive Reserve service.  In addition, in an August 2006 addendum, the examiner indicated that she could not identify any diagnosis of tinnitus in any of the medical records that she reviewed.  However, private evaluations in July 2006 and August 2006 reflect a diagnosis of tinnitus.  Accordingly, the Board determined that another examination by a different examiner was necessary to resolve the claim.

Pursuant to the Board's October 2009 remand, while the Veteran was afforded a VA audiology evaluation in October 2010, he was re-examined by the August 2005 VA examiner.  At that time, he presented with a history of service as an electrician's mate on a lightship and reported that he was around a foghorn and the ship's engines.  He also stated that he slept under a loud diaphragm/compressor on the ship.  Occupationally, he worked as an electrician.  He did not report any recreational noise exposure.

The report of the October 2010 VA audiological evaluation reflects that on testing, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
40
LEFT
10
15
20
30
40

Speech discrimination scores were 94 percent in the right and left ear.  The audiologist diagnosed hearing with normal limits from 250 to 2 kilohertz sloping to a mild to moderate sensorineural hearing loss from 3 to 8 kilohertz bilaterally.

In a January 2011 addendum, the audiologist noted that the Veteran's hearing test results from February 1986 and February 1990 revealed that the Veteran's hearing was within normal limits bilaterally so his current hearing loss is unlikely to be caused by military noise exposure from the Veteran's initial period of service from 1969 to 1973.  Further review of medical records from his Coast Guard Reserve service shows that the Veteran's hearing shifted in the high frequency ranges in subsequent years during his Reserves service.  Post-service medical records showed that the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus in July 2006 and August 2006.  The audiologist stated that the changes in the Veteran's hearing over the years while he was a member of the Coast Guard Reserves occurred in the region most closely associated with changes due to noise.  The audiologist opined that it is at least as likely as not that some degree of the Veteran's hearing loss is related to noise exposure after his initial period of service from 1969 to 1973, noting that whether the source of the noise is military or occupational is unclear.  The audiologist also opined that the Veteran's tinnitus is as likely as not related to the same etiology as hearing loss.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and for tinnitus is warranted. 

First addressing the matter of in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to noise from a foghorn and from engine room noise during his first period of active service as an electrician.  The Veteran's DD Form 214 from his first period of active service from June 1969 to June 1973 indicates that his military occupational specialty was electrician's mate.  However, the October 2010 VA examiner found the Veteran's hearing loss and tinnitus is related to noise exposure after his initial period of service.  Here, the Board notes that a September 2003 report of medical history reflects the Veteran's complaint of a change in hearing on some frequencies, a diagnosis of hearing loss, and the physician's notation that the Veteran worked as an electrician albeit with the use of hearing protection.  Given the circumstances of the Veteran's service, the Board finds that he likely had noise exposure during service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).

On the matter of current disability, the above-cited evidence reflects that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, as defined by to 38 U.S.C.A. § 3.385.  Moreover, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has credibly asserted that that he experiences tinnitus, and the January 2011 VA medical opinion documents that he suffers from current tinnitus.  Thus, the remaining question with respect to each claim is whether such disability is medically related to in-service noise exposure.

On the question of whether the Veteran's current bilateral hearing loss is medically related to his in-service noise exposure, the Board notes that the record includes conflicting opinions.  Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93   (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).
As for opinion evidence that weighs against the claim, as noted, the Board has already determined that the August 2006 VA opinion is inadequate with regard to the negative opinion regarding the Veteran's hearing loss because the examiner only considered the Veteran's first period of service.  The opinion regarding tinnitus was inaccurate because it was premised on an inaccurate factual predicate-namely, that there was no diagnosis of tinnitus in any of the medical records.  See Black v. Brown, 5 Vet. App. 177, 180   (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding that medical opinions have no probative value when they are based on an inaccurate factual predicate.)

Regarding the opinion evidence that weighs in favor of the claim, the Board has considered the July 2006 private medical opinion that it is very possible that noise exposure from the Lightship foghorn and other diesel engine noise he was exposed to in the Coast Guard contributed significantly to the tinnitus and high frequency hearing loss, as well as the August 2006 private medical opinion that it is very possible that noise exposure in the Coast Guard has caused his hearing loss and tinnitus.  However, the speculative terminology used by the private audiologist provides an insufficient basis for an award of service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  As the opinions offered by the private audiologist employed the term "possible," the Board finds that they are speculative in nature, and thus, the Board assigns them little, if any, probative weight. 

Here, the Board finds that the only competent, persuasive etiology opinion is that contained in the January 2011 addendum to the October 2010 VA examination.  In that addendum, the examiner correctly acknowledged the presence of the diagnosis of tinnitus in July 2006 and August 2006 private audiology evaluations.  She also considered the Veteran's additional service in the Coast Guard Reserves subsequent to his first period of active service from June 1969 to June 1973.  The opinion is thus adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).

As such, the only competent, persuasive opinion remaining is that found in the January 2011 addendum to the October 2010 VA examination report.  As noted, the January 2011 addendum reflects the opinion that a medical relationship between the Veteran's in-service noise exposure during service in the Coast Guard Reserves is as likely as not. 

The Board points out that, while the October 2010 VA examiner is actually the same audiologist who offered the August 2005 VA medical opinion, an additional remand at this point is unnecessary as the information ultimately sought by the Board in the previous remand has been obtained.  Specifically, the Board sought an opinion considering all of the Veteran's periods of service and medical records.  This was achieved in the October 2010 examination and January 2011 addendum.  Further, the United States Court of Veterans Appeals has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The Board notes that the fact that the VA examiner did not rule out the Veteran's post-service noise exposure as a factor in his current hearing loss and associated tinnitus does not negate her conclusion that at least part of the Veteran's hearing loss and tinnitus is, as likely as not, attributable to in-service noise exposure.  While the persuasive opinion on the question of medical etiology is not definitive, it has been expressed in terms sufficient to permit the application of the benefit-of-the-doubt doctrine to each claim. 

When, as here, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss and for tinnitus are met.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


